DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on June 17, 2022, in which claims 1, 9, and 17 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2022/0150783) in view of Lauster (US 2021/0021981).
Regarding claim 1, Jin teaches an apparatus (i.e., network device may be any communication device or network node [0253]), comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (i.e., a communication/network device is provided, and includes a processor, a transceiver, and a memory. The memory is configured to store a computer program [0218-[0224]), cause the apparatus at least to: transmit, to a target node, information identifying at least one network slice wherein the apparatus is comprises a source network (i.e., with reference to FIG. 4, an example in which the source access network device supports an NPN cell and the target access network device supports a PLMN cell is used below to describe a procedure that the source access network device and the target access network device exchange network slice information [0351]-[0353], [0371], [0373], [0420]). 
Jin does not specifically teach wherein the network slice is to be used for one or more emergency operations.
However, the preceding limitation is known in the art of communications. Lauster teaches the use of emergency network slice to send emergency message. The local PLMN (240) (corresponding to source node) detects/determines a message is related to an emergency message. Then the emergency message is transmitted to emergency NW slice (corresponding as the target node). The preceding assertion read on: detecting by the access network entity of the network slice of the communication network, based on the E_ID, that the emergency message is related to an emergency; forwarding the emergency message to an emergency network slice of the communication network based on the emergency detection; and establishing, by the emergency network slice, a communication link between the UE and a public safety answering point (PSAP) for processing the emergency message ([0007], [0025]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to process an emergency communication in a packet switched communication network, in particular in a local communication network, and increase the performance and flexibility of emergency service, especially when roaming in 5G communication networks.
Regarding claim 2, Jin in view of Lauster teaches all the limitations above. Lauster further teaches transmit the information in at least one of: a next generation setup response, a downlink non-access stratum transport message, a F1 setup response, an El setup response, a Xn setup response, or user equipment-related signaling (i.e., forwarding the emergency message to the emergency network slice via a dedicated communication interface (E1, E2) between the access network entity of the network slice of the communication network and an access network entity of the emergency network slice [0027], [0031], [0088, [0095], and [0101]-[0102]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to process an emergency communication in a packet switched communication network, in particular in a local communication network, and increase the performance and flexibility of emergency service, especially when roaming in 5G communication networks.
Regarding claim 3, Jin in view of Lauster teaches all the limitations above. Jin further teaches transmit the information to a core network (i.e., the target access network device and the source access network device separately send information about network slices of the target access network device and the source access network device to the core network device, and the core network device can determine the target access network device [0373]); or transmit the information to a radio access network node, wherein the 32 radio access network node comprises at least one of: a network node, a central unit of the network node, a control plane of the central unit of the network node, a user plane of the central unit of the network node, or a distributed unit of the network node ([0253]-[0254], [0257], [0468]-[0469]).  
Regarding claim 4, Foti in view of Lauster teaches all the limitations above. Jin further teaches transmit the information in a message associated with at least one of: a next generation application protocol setup procedure, a X1 application protocol setup procedure, a F1 application protocol setup procedure, an El application protocol setup procedure, a downlink non-access stratum transport procedure, a handover procedure over an interface, or a user equipment-related procedure (i.e., a handover procedure of another session that needs to be handed over is similar to that of the foregoing session [0013], [0283], [0294]).  
Regarding claim 5, Jin in view of Lauster teaches all the limitations above. Jin further teaches the information comprises network slice selection assistance information or a network slice instance identifier (i.e.,  second single network slice selection assistance information S-NSSAI corresponding to the identifier of the session is S-NSSAI of a network slice that is in the source access network device and that serves the session [0047], [0098]).  
Regarding claim 6, Jin in view of Lauster teaches all the limitations above. Lauster further teaches the one or more emergency operations comprise at least an emergency call (i.e., the emergency network slice represents a specific network resource reserved for emergency calls. Hence emergency situations can be processed faster since special resources are available for these emergency calls [0026]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to transmit emergency call via VoIP service.  
Regarding claim 7, Jin in view of Lauster teaches all the limitations above. Lauster further teaches transmit, in association with transmitting the information, public land mobile network information or tracking area information (emergency messages are processed in a PLMN [0039]-[0041]) in order to accelerate emergency processing.  
Regarding claim 8, Jin in view of Lauster teaches all the limitations above. Jin further teaches receive information identifying one or more network slices supported by a radio access network node prior to transmitting the information identifying the at least one network slice, wherein the at least one network slice is included in the one or more network slices (i.e., learning of the mapping of the plurality of network slices [0062]-[0063]).  
Regarding claim 9, Foti teaches an apparatus (i.e., network device may be any communication device or network node [0253]), comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (i.e., a communication/network device is provided, and includes a processor, a transceiver, and a memory. The memory is configured to store a computer program [0218-[0224]), cause the apparatus at least to: receive, from a source network, information identifying at least one network slice, wherein the apparatus is a target node (i.e., with reference to FIG. 4, an example in which the source access network device supports an NPN cell and the target access network device supports a PLMN cell is used below to describe a procedure that the source access network device and the target access network device exchange network slice information [0351]-[0353], [0371], [0373], [0420]). 
Jin does not specifically teach wherein the network slice is to be used for one or more emergency operations.
However, the preceding limitation is known in the art of communications. Lauster teaches the use of emergency network slice to send emergency message. The local PLMN (240) (corresponding to source node) detects/determines a message is related to an emergency message. Then the emergency message is transmitted to emergency NW slice (corresponding as the target node). The preceding assertion read on: detecting by the access network entity of the network slice of the communication network, based on the E_ID, that the emergency message is related to an emergency; forwarding the emergency message to an emergency network slice of the communication network based on the emergency detection; and establishing, by the emergency network slice, a communication link between the UE and a public safety answering point (PSAP) for processing the emergency message ([0007], [0025]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to process an emergency communication in a packet switched communication network, in particular in a local communication network, and increase the performance and flexibility of emergency service, especially when roaming in 5G communication networks.
Regarding claim 10, Jin in view of Lauster teaches all the limitations above. Lauster further teaches receive the information in at least one of: a next generation setup response, a downlink non-access stratum transport message, a F1 setup response, an El setup response, a Xn setup response, or user equipment-related signaling (i.e., forwarding the emergency message to the emergency network slice via a dedicated communication interface (E1, E2) between the access network entity of the network slice of the communication network and an access network entity of the emergency network slice [0027], [0031], [0088, [0095], and [0101]-[0102]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to process an emergency communication in a packet switched communication network, in particular in a local communication network, and increase the performance and flexibility of emergency service, especially when roaming in 5G communication networks.
Regarding claim 11, Jin in view of Lauster teaches all the limitations above. Jin further teaches the apparatus comprises at least one of: a network node, a central unit of the network node, a control plane of the central unit of the network node, a user plane of the central unit of the network node, or a distributed unit of the network node ([0253]-[0254], [0257], [0468]-[0469]).  
Regarding claim 12, Jin in view of Lauster teaches all the limitations above. Jin further teaches receive the information in a message associated with at least one of: a next generation application protocol setup procedure, a X1 application protocol setup procedure, a F1 application protocol setup procedure, an El application protocol setup procedure, a downlink non-access stratum transport procedure, a handover procedure over an interface, or a user equipment-related procedure (i.e., a handover procedure of another session that needs to be handed over is similar to that of the foregoing session [0013], [0283], [0294]).  
Regarding claim 13, Jin in view of Lauster teaches all the limitations above. Jin further teaches the information comprises network slice selection assistance information or a network slice instance identifier (i.e.,  second single network slice selection assistance information S-NSSAI corresponding to the identifier of the session is S-NSSAI of a network slice that is in the source access network device and that serves the session [0047], [0098]).  
Regarding claim 14, Jin in view of Lauster teaches all the limitations above. Lauster further teaches the one or more emergency operations comprise at least an emergency call (i.e., the emergency network slice represents a specific network resource reserved for emergency calls. Hence emergency situations can be processed faster since special resources are available for these emergency calls [0026]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to transmit emergency call via VoIP service.
Regarding claim 15, Jin in view of Lauster teaches all the limitations above. Lauster further teaches transmit, in association with transmitting the information, public land mobile network information or tracking area information (emergency messages are processed in a PLMN [0039]-[0041]) in order to accelerate emergency processing.  
Regarding claim 16, Jin in view of Lauster teaches all the limitations above. Jin further teaches transmit information identifying one or more network slices supported by a radio access network node prior to transmitting the information identifying the at least one network slice, wherein the at least one network slice is included in the one or more network slices (i.e., learning of the mapping of the plurality of network slices [0062]-[0063]).  
  Regarding claim 17, Jin teaches a method, comprising: transmitting, by a source network node to a target node, information identifying at least one network slice (i.e., with reference to FIG. 4, an example in which the source access network device supports an NPN cell and the target access network device supports a PLMN cell is used below to describe a procedure that the source access network device and the target access network device exchange network slice information [0351]-[0353], [0371], [0373], [0420]). 
Jin does not specifically teach wherein the network slice is to be used for one or more emergency operations.
However, the preceding limitation is known in the art of communications. Lauster teaches the use of emergency network slice to send emergency message. The local PLMN (240) (corresponding to source node) detects/determines a message is related to an emergency message. Then the emergency message is transmitted to emergency NW slice (corresponding as the target node). The preceding assertion read on: detecting by the access network entity of the network slice of the communication network, based on the E_ID, that the emergency message is related to an emergency; forwarding the emergency message to an emergency network slice of the communication network based on the emergency detection; and establishing, by the emergency network slice, a communication link between the UE and a public safety answering point (PSAP) for processing the emergency message ([0007], [0025]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to process an emergency communication in a packet switched communication network, in particular in a local communication network, and increase the performance and flexibility of emergency service, especially when roaming in 5G communication networks.
Regarding claim 18, Jin in view of Lauster teaches all the limitations above. Lauster further teaches transmitting the information in at least one of: a next generation setup response, a downlink non-access stratum transport message, a F1 setup response, an El setup response, a Xn setup response, or user equipment-related signaling (i.e., forwarding the emergency message to the emergency network slice via a dedicated communication interface (E1, E2) between the access network entity of the network slice of the communication network and an access network entity of the emergency network slice [0027], [0031], [0088, [0095], and [0101]-[0102]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lauster within the system of Jin in order to process an emergency communication in a packet switched communication network, in particular in a local communication network, and increase the performance and flexibility of emergency service, especially when roaming in 5G communication networks.
Regarding claim 19, Jin in view of Lauster teaches all the limitations above. Jin further teaches transmit the information to a core network (i.e., the target access network device and the source access network device separately send information about network slices of the target access network device and the source access network device to the core network device, and the core network device can determine the target access network device [0373]); or transmit the information to a radio access network node, wherein the 32 radio access network node comprises at least one of: a network node, a central unit of the network node, a control plane of the central unit of the network node, a user plane of the central unit of the network node, or a distributed unit of the network node ([0253]-[0254], [0257], [0468]-[0469]).  
Regarding claim 20, Foti in view of Lauster teaches all the limitations above. Jin further teaches transmit the information in a message associated with at least one of: a next generation application protocol setup procedure, a X1 application protocol setup procedure, a F1 application protocol setup procedure, an El application protocol setup procedure, a downlink non-access stratum transport procedure, a handover procedure over an interface, or a user equipment-related procedure (i.e., a handover procedure of another session that needs to be handed over is similar to that of the foregoing session [0013], [0283], [0294]).  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on Foti reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643